Citation Nr: 0302974	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1972 and again beginning in 1973.  When he retired in 
February 1991, he had over 20 years of active duty military 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.  

The Board notes that the veteran's claim for a low back 
disorder was certified to the Board as a new and material 
evidence claim.  However, the Board is inclined to agree with 
the service representative that the claim should be 
considered on a de novo basis.  Specifically, the RO 
originally denied a claim for low back pain by rating 
decision dated in December 1972, after the veteran's first 
period of active duty, on the basis that no disorder was 
shown.  Thereafter, he reenlisted and spent nearly 20 more 
years in the military.  At the time of reenlistment, he was 
presumed in sound condition as there was no notation made 
about a back disorder.  In March 2000, he filed a claim for a 
low back disorder, which has now been diagnosed as probable 
degenerative disc disease.  

Because the veteran's initial claim included only back pain 
and the subsequent claim is for a diagnosed low back 
disorder, the Board considers the current claim to be a 
different claim.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  As such, the Board finds that de novo 
review is appropriate at this point and the Board can proceed 
without prejudice to the veteran on this issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).    

In April 2002, the Board sought additional development with 
respect to the veteran's claim, including a VA examination 
and medical opinion.  As the development has been completed, 
the claim is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The medical evidence of record indicates that the 
veteran's low back disorder is "as likely as not" related 
to his period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a low 
back disorder was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1111, 1113, 1153, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he is entitled to service 
connection for a low back disorder, currently diagnosed as 
"probably degenerative disc disease."  He asserts that he 
was treated for low back pain on several occasions while on 
active military service.  

Briefly, service medical records indicate that the veteran 
sought treatment for low back pain on a single occasion 
during his first period of active duty after lifting.  The 
April 1972 clinical examination was normal and the impression 
was slight muscle strain.  At the reenlistment physical 
examination in October 1973, the clinical evaluation of his 
spine was normal and he did not self-report any problems with 
recurrent back pain.  In late December 1980, he reported that 
he had slipped and hit himself in the lumbosacral area of the 
back.  The clinical assessment was muscular strain/trauma.  
He sought follow-up treatment several days later and an early 
January 1981 lumbar spine X-ray was noted at that time to be 
normal.  The clinical impression was musculoskeletal pain.  

In November 1986, the veteran complained of a three-day 
history of low back pain after lifting a heavy tool box.  
After a physical examination, the clinical assessment was 
lumbar strain.  He was prescribed bedrest for 48 hours, 
Motrin, Flexeril, and Hydroculator treatments.  The following 
day, he was noted to be improved and the clinical assessment 
was resolving back strain.  A June 1987 reenlistment 
examination showed a normal clinical evaluation of the 
veteran's spine.  At the time of his retirement examination 
in December 1990, he self-reported recurrent back pain; 
however, the December 1990 physical examination reflected a 
normal clinical evaluation of the veteran's spine and lower 
extremities.  

Post-service medical evidence shows that the veteran sought 
treatment for low back pain in August 1996.  After a physical 
examination, the private medical provider diagnosed probable 
degenerative disc disease.  The treating physician reflected 
that the veteran had undergone X-rays which had implicated 
this in the past.  In a September 1996 follow-up note, the 
private physician reflected a past medical history of 
degenerative disc disease diagnosed since 1994.  

Despite the absence of a chronic low back disability in 
service or for several years after service separation, the 
Board is particularly persuaded by a September 2002 VA 
examination undertaken during Board Development for the 
purpose of addressing whether the veteran's low back disorder 
was related to his period of military duty.  The examiner 
noted that the veteran had complaints of low back pain in 
service, secondary to a 1971 lifting-type injury.  He was 
seen for back pain in 1972, 1980, 1981, and 1986.  The 
examiner noted that the veteran had continued to experience 
chronic low back problems over the years.  He was employed 
but most of his work could be done at a bench and his 
employer allowed him to sit or stand as needed.  After a 
physical examination, the examiner concluded that it was as 
likely as not that the veteran's low back disorder had its 
onset in the military service.  

While the medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic low back disorder in 
service or for several years after service separation and the 
medical opinion was based on the veteran's reported medical 
history, it appears that the examiner had the claims file for 
review as he referenced the veteran's past medical history as 
being contained in the claims file.  Therefore, resolving 
doubt in the veteran's benefits, the Board can only conclude 
that the examiner was aware that the veteran did not have 
symptoms related to low back complaints for several years 
after service but nonetheless opined that his current low 
back disorder was related to military service.  As such, 
service connection is warranted for a low back disorder. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for a low 
back disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

